.        .
                                                                   ._   756



;




i
                 OFFICE   OF THE AITORNEY    GENERAL   OF ‘TEXAS

k                                   AUSTIN




        c-
                                                                          ,




co\mtg V8r                      ,lt a.,   !b8&'OLU%St8,              i@
ooxtaaeu  to                  Chapter 1, Tltlb 13, Revised
StPtUta8 lO~(YoW   #apW   8, Title 88, R. 84 1999.)




                                              c   l ,P. r iib 8On
                                                    Aacistult
CFO-8

-1,.                                                            ,.

8#
c.c.A